DETAILED ACTION
	In RCE filed on 10/18/2022 Claims 10-14 and 21-35 are pending. Claims 10, 29, and 33 are currently amended. Claim 13 is withdrawn. Claims 10-12, 14 and 21-35 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 4321010 (“Wilkinson”) in view of US 2015/0096713 A1 (“Marcin”) and US 2001/0008323 A1 (“Reed”).
Regarding claim 10, Wilkinson teaches a method of producing a core for a gas turbine component casting, comprising:
providing a core injection tooling (Col. 4 lines 19- 52),
an adapter insert having a first portion and a second portion (Fig. 5 and Col. 3 lines 35-53 a two part die made up of pieces 35, 36 which fit together to define cavity 37), the first portion and the second portion being selectively separable (Col. 3 lines 51-53 teach the dies being separable), and
and a core die insert separate from and positioned within the adapter insert, the core die insert comprised of a sacrificial material (Fig. 6, 8, 12 and Col. 4 lines 6-18 teach a disposable tube located within the adapter insert; Col. 5 lines 1-11 teach the tube being removable via heating or a solvent technique);
directing a ceramic-based core material into the core die insert (Col. 4 lines 19- 36);
applying pressure to the core die insert through the adapter insert (Col. 4 lines 37-41);
solidifying the ceramic-based core material within the core die insert (Col. 4 lines 42-44); and
removing the core from the core die insert (Col. 5 lines 1-11).
Wilkinson does not explicitly teach providing a core injection tooling comprising a cavity block having an upper portion, a lower portion, a locking mechanism configured to secure the upper portion and the lower portion together, and a recessed cavity in each of the upper portion and the lower portion; wherein the adapter insert is sized to fit within the recessed cavity in the cavity block; and the core die insert is positioned within the cavity block.
Marcin teaches a core injection tooling comprising a cavity block (14) having a first portion, a second portion, and a recessed cavity in each of the first portion and the second portion; wherein the adapter insert (18) is sized to fit within the recessed cavity in the cavity block (Fig. 1 and [0027] teach the mold being comprised of at least two parts, wherein each of the parts has a recessed cavity therein. Based on Fig. 1 and [0027], inserts 18 are located within the recessed cavities of the mold parts 14) and applying pressure to the cavity block [0027].
While Marcin does not explicitly teach an upper and lower portion of the cavity block, Marcin does teach two side portions forming the cavity block (Fig. 1). Shifting the position of the portions would not have modified the operation of the device because the device would still operate as a die casting machine. Thus, it would have been obvious to rearrange the side portions of Marcin such that they are upper and lower portions. Please see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and MPEP 2144.04(VI)(C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the tooling of Wilkinson to incorporate the cavity block as taught by Marcin motivated by supporting the inserts thereby improving production efficiencies (Marcin – [0040]).
Reed teaches a locking mechanism configured to secure the upper portion and the lower portion together, and a recessed cavity in each of the upper portion and the lower portion (Fig. 1-2 and [0050] teach jaws 92, 94 having cavities therein; [0051-0052] describes a mechanism for opening and closing jaws 92, 94).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the cavity block of Wilkinson in view of Marcin to incorporate the locking mechanism as taught in Reed motivated by enabling an operator to rapidly remove or insert an object into the cavity (Reed – [0052]).

Regarding claim 12, Wilkinson teaches the core die insert being fabricated in a single piece (Fig. 6).

Regarding claim 27, Wilkinson teaches the core die insert has a hollow internal profile corresponding to an external profile of the core (Figs. 6-8 display the internal profile of tube 43 corresponding to external profile of core 52).

Regarding claim 28, Wilkinson teaches the core die insert has an external profile that corresponds to a profile of the adapter insert (Fig. 6 displays the external profile of tube 43 corresponding to profile of adapter insert defined by blocks 45, 46, 47). 

Claims 11 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Marcin, and Reed, further in view of USP 7413001 (“Wang”).
Regarding claim 11, Wilkinson does not explicitly teach the core die insert being fabricated from an additive manufacturing process.
Wang teaches the core die insert is fabricated from an additive manufacturing process (Col. 5 line 56-Col. 6 line 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the core die insert of Wilkinson such that it is additively manufactured as taught in Wang motivated by allowing for the creation of articles having high internal complexity (e.g., closed internal chambers, tortuous internal chambers) to be easily assembled in one continuous operation (Wang – Col. 10 lines 5-8).

Regarding claim 23, Wilkinson does not explicitly teach manufacturing the core die insert using a printable polymer material.
Wang teaches manufacturing the core die insert using a printable polymer material (Col. 5 line 56-Col. 6 line 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the core die insert of Wilkinson such that it is additively manufactured as taught in Wang motivated by reasons set forth in claim 11.

Regarding claim 24, Wilkinson teaches the ceramic-based core material is directed into the core die insert (Col. 4 lines 19- 29).
Wilkinson does not explicitly teach a removable feed plate of the cavity block that is in communication with a channel adjacent the core die insert.
Wang teaches ceramic-based core material is directed into the core die insert via the cavity block that is in communication with a channel adjacent the core die insert (Col. 6 lines 19-56 and Fig. 4, 8 teach injecting core material through a hole formed by buttress plates 38, curing the core material, and then removing the buttress plates from the synthetic model 28 having a core 42 formed therein).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the mold of Wilkinson to incorporate the core material directing as taught in Wang because this is a substitution of equivalent elements yielding predictable results. Both references teach directing material into the core die insert to form a core part (Wilkinson - Col. 4 lines 19- 29; Wang – Col. 19-56).
Reed teaches directing the material inward via a removable feed plate of a cavity block (Fig. 7 and [0079, 0084] teach a sprue plate 62 being removable from the member 184).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the cavity block of Wang to incorporate the feed plate as taught in Reed motivated by sealing the surface between nozzle and tool, supporting the nozzle, and aligning the tool components (Reed – [0023, 0050]).

Claims 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Marcin, and Reed, further in view of USP 6782940 (“Billiet”).
Regarding claim 14, Wilkinson does not explicitly teach the adapter insert being fabricated from a plastic material.
Billiet teaches the adapter insert being fabricated from a plastic material (Fig. 1 and Col. 5 lines 55-64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the adapter insert to be fabricated from a plastic material as taught in Billiet motivated by reducing the cost of manufacturing the mold and maintaining dimensional and quality consistency in finished mass-produced products while also being able to react rapidly to changing market conditions (Billiet – Col. 4 lines 13-21)

	Regarding claim 26, Wilkinson does not explicitly teach the adapter insert being fabricated from a plastic material.
Billiet teaches the adapter insert is fabricated from plastic material (Fig. 1 and Col. 5 lines 55-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Wang to incorporate the plastic adapter insert as taught by Billiet motivated by reasons set forth in claim 14.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Marcin, and Reed, further in view of US 2021/0276077 A1 (“Hearon”).
Regarding claim 21, Wilkinson teaches removing the core from the core die insert comprises combining solvent and the core die insert together with the solidified ceramic based core material (Col. 5 lines 1-11 teach the tube being removable via heating or a solvent technique).
Wilkinson does not explicitly teach dissolving in water 
Hearon teaches dissolving in water [0333].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the dissolving of Wilkinson with the water as a solvent because this is a substitution of equivalent elements yielding predictable results. Both references teach removing material via dissolving (Wilkinson - Col. 5 lines 1-11; Hearon - [0333]).

Regarding claim 22, Wilkinson teaches removing the core from the core die insert comprises combining solvent and the core die insert together with the solidified ceramic based core material (Col. 5 lines 1-11 teach the tube being removable via heating or a solvent technique).
Wilkinson does not explicitly teach dissolving using a bath
Hearon teaches dissolving using a water bath [0333].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the dissolving of Wilkinson with the bath immersion in water as a solvent because of reasons set forth in claim 21.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Marcin, and Reed, further in view of US 2002/0187065 A1 (“Amaya”).
Regarding claim 25, Wilkinson does not explicitly teach machining a profile of the core in the upper portion and the lower portion of the cavity block.
Amaya teaches machining a profile of the core in the upper portion and the lower portion of a cavity block (Figs. 3- 6 and [0031, 0061-0062]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the tool of Wilkinson in view of Marcin and Reed to incorporate the machining taught by Amaya because Amaya recognized ceramic injection molding (which is the inventive process described in Wilkinson, see e.g., Col. 4 lines 19-52) could be combined with the inventive techniques of Amaya according to paragraph [0031].

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Hearon, Marcin, Wang, and Reed.
Regarding claim 29, Wilkinson teaches a method of producing a core for a gas turbine component casting comprising:
forming a sacrificial core die insert from soluble material (Fig. 6, 8, 12 and Col. 4 lines 6-18 teach a disposable tube located within the adapter insert; Col. 5 lines 1-11 teach the tube being removable via heating or a solvent technique);
providing an adapter insert, the adapter insert having a first portion and a second portion (Fig. 5 and Col. 3 lines 35-53 a two part die made up of pieces 35, 36 which fit together to define cavity 37), the first and second portion being selectively separable (Col. 3 lines 51-53 teach the dies being separable);
providing a core injection tool (Col. 4 lines 19- 52);
positioning the adapter insert and the core die insert such that the core die insert is situated within the adapter insert (Fig. 6, 8, 12 and Col. 4 lines 6-18 teach a disposable tube located within the adapter insert);
directing a ceramic-based core material into the core die insert (Col. 4 lines 19- 36);
applying pressure to the core die insert through the cavity block and the adapter insert (Col. 4 lines 37-41);
solidifying the ceramic-based core material within the core die insert (Col. 4 lines 42-44); and
removing the core from the core die insert (Col. 5 lines 1-11).
Wilkinson does not explicitly teach a water-soluble material; a core injection tool comprising a cavity block having recessed cavity, the cavity block having an upper portion, a lower portion pivotably coupled to the upper portion, a removable feed plate, and a channel in communication with the feed plate; positioning the adapter insert within the cavity block such that the adapter insert is situated within the recessed cavity; and directing material into the core die insert via the feed plate and through the channel.
Hearon teaches dissolving in water [0333].
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the dissolving of Wilkinson with the water as a solvent because of reasons set forth in claim 21.
Marcin teaches a core injection tooling comprising a cavity block (14) having a first portion, a second portion, and a recessed cavity in each of the first portion and the second portion; positioning the adapter insert (18) within the recessed cavity in the cavity block such that the adapter insert is situated within the recessed cavity (Fig. 1 and [0027] teach the mold being comprised of at least two parts, wherein each of the parts has a recessed cavity therein. Based on Fig. 1 and [0027], inserts 18 are located within the recessed cavities of the mold parts 14).
While Marcin does not explicitly teach an upper and lower portion of the cavity block, Marcin does teach two side portions forming the cavity block (Fig. 1). Shifting the position of the portions would not have modified the operation of the device because the device would still operate as a die casting machine. Thus, it would have been obvious to rearrange the side portions of Marcin such that they are upper and lower portions. Please see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and MPEP 2144.04(VI)(C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the tooling of Wilkinson to incorporate the cavity block as taught by Marcin motivated by supporting the inserts thereby improving production efficiencies (Marcin – [0040]).
Wang teaches ceramic-based core material is directed into the core die insert via the cavity block that is in communication with a channel adjacent the core die insert (Col. 6 lines 19-56 and Fig. 4, 8 teach injecting core material through a hole formed by buttress plates 38, curing the core material, and then removing the buttress plates from the synthetic model 28 having a core 42 formed therein).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the mold of Wilkinson to incorporate the core material directing as taught in Wang for reasons set forth in claim 24.
Reed teaches directing the material inward via a removable feed plate of a cavity block (Fig. 7 and [0079, 0084] teach a sprue plate 62 being removable from the member 184).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the cavity block of Wang to incorporate the feed plate as taught in Reed motivated by sealing the surface between nozzle and tool, supporting the nozzle, and aligning the tool components (Reed – [0023, 0050]).

Regarding claim 30, Wilkinson does not explicitly teach the feed plate adjacent a split line in the cavity block.
Reed teaches the feed plate adjacent a split line in the cavity block (Figs. 2, 6, 8).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold of Wilkinson to incorporate the feed plate as configured in Reed motivated by reasons set forth in claim 24.

Regarding claim 31, Wilkinson does not explicitly teach the adapter insert is fabricated by an additive manufacturing process.
Marcin teaches the adapter insert being fabricated by an additive manufacturing process (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the way in which Wilkinson’s adapter insert is fabricated such that it is additively manufactured as taught by Marcin motivated by reasons set forth in claim 10.

Regarding claim 32, Wilkinson does not explicitly teach the core die insert is fabricated by an additive manufacturing process.
Wang teaches the core die insert is fabricated from an additive manufacturing process (Col. 5 line 56-Col. 6 line 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the core die insert of Wilkinson such that it is additively manufactured as taught in Wang motivated by allowing for the creation of articles having high internal complexity (e.g., closed internal chambers, tortuous internal chambers) to be easily assembled in one continuous operation (Wang – Col. 10 lines 5-8).

Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Marcin and Wang.
Regarding claim 33, Wilkinson teaches a method for producing a core for a gas turbine component casting comprising:
providing a core injection tooling (Col 4 lines 19-52);
fabricating an adapter insert, the adapter insert having a first portion and a second portion (Fig. 5 and Col. 3 lines 35-53 a two part die made up of pieces 35, 36 which fit together to define cavity 37), the first portion and the second portion being selectively separable (Col. 3 lines 51-53 teach the dies being separable);
fabricating a core die insert comprising sacrificial material (Col. 5 lines 1-11 teach the tube 43 being removable via heating or a solvent technique);
situating the adapter insert within the recessed cavities and the core die insert within the adapter insert (Fig. 6, 8, 12 and Col. 4 lines 6-18 teach a disposable tube located within the adapter insert);
directing a ceramic-based core material into the core die insert (Col. 4 lines 19- 36);
applying pressure to the core die insert through the adapter insert and the cavity block (Col. 4 lines 37-41);
solidifying the ceramic-based core material within the core die insert (Col. 4 lines 42-44); and
removing the core from the core die insert (Col. 5 lines 1-11).
Wilkinson does not explicitly teach a core injection tooling comprising a cavity block having an upper portion, a lower portion, a locking mechanism configured to secure the upper and the lower portion together, and a recessed cavity in each of the upper and lower portion; an adapter insert sized to fit within the recessed cavity; using an additive manufacturing technique to fabricate a core die insert; and applying pressure to the cavity block.
Marcin teaches a core injection tooling comprising a cavity block (14) having a first portion, a second portion, and a recessed cavity in each of the first portion and the second portion; wherein the adapter insert (18) is sized to fit within the recessed cavity in the cavity block (Fig. 1 and [0027] teach the mold being comprised of at least two parts, wherein each of the parts has a recessed cavity therein. Based on Fig. 1 and [0027], inserts 18 are located within the recessed cavities of the mold parts 14) and applying pressure to the cavity block [0027].
While Marcin does not explicitly teach an upper and lower portion of the cavity block, Marcin does teach two side portions forming the cavity block (Fig. 1). Shifting the position of the portions would not have modified the operation of the device because the device would still operate as a die casting machine. Thus, it would have been obvious to rearrange the side portions of Marcin such that they are upper and lower portions. Please see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and MPEP 2144.04(VI)(C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the tooling of Wilkinson to incorporate the cavity block as taught by Marcin motivated by reasons set forth in claim 10.
Wang teaches using an additive manufacturing process to fabricate a core die insert (Col. 5 line 56-Col. 6 line 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the core die insert of Wilkinson such that it is additively manufactured as taught in Wang motivated by allowing for the creation of articles having high internal complexity (e.g., closed internal chambers, tortuous internal chambers) to be easily assembled in one continuous operation (Wang – Col. 10 lines 5-8).

Regarding claim 34, Wilkinson teaches the core die insert has an internal hollow chamber corresponding to a shape of the core (Fig. 6 displays the tube 43 being hollow and having an inner area corresponding to a shape of a core).

Regarding claim 35, Wilkinson does not explicitly teach the adapter insert is fabricated by an additive manufacturing process.
Marcin teaches the adapter insert being fabricated by an additive manufacturing process (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the way in which Wilkinson’s adapter insert is fabricated such that it is additively manufactured as taught by Marcin motivated by reasons set forth in claim 10.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744